Citation Nr: 0411612	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diverticulosis with 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Portland, 
Oregon.

Historically, the veteran filed a claim to reopen the issue 
of entitlement to service connection for diverticulosis with 
irritable bowel syndrome.  The RO determined the veteran had 
not submitted new and material evidence.  The veteran 
appealed and requested review by a Decision Review Officer 
(DRO).  By Statement of the Case (SOC), dated in June 2003, 
the DRO reopened the veteran's claim for service connection 
for diverticulosis with irritable bowel syndrome and denied 
the claim on the merits.

As discussed more fully below, the issue of entitlement to 
service connection for diverticulosis with irritable bowel 
syndrome is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In February 2004, the Board received additional evidence from 
the veteran.  The evidence is a letter from J.E.H., M.D., 
which states, Dr. H. reviewed the veteran's medical records 
from 1998 to 2000, and statements from the veteran and his 
wife.  He noted the veteran suffers from irritable bowel 
syndrome plus diverticular disease and that the irritable 
bowel syndrome related to increasing symptoms associated with 
stress.  Based on his review, Dr. H. determined that the 
veteran's symptoms began in service while the veteran was 
under considerable stress and he concluded that irritable 
bowel syndrome is service-connected.

The veteran did not submit a waiver of RO consideration of 
this evidence.  Consequently, the Board must remand to afford 
the veteran initial consideration of this evidence by the RO.

Review of the record reveals medical evidence of a current 
disability of irritable bowel syndrome with diverticulosis 
and lay evidence that the veteran's symptoms developed while 
he was in service.  Medical evidence from W.W., M.D., dated 
October 1999, also indicates that the veteran underwent a 
sigmoid resection for the diverticulosis.  A gastroenterology 
consultation indicates that current studies showed no 
abnormalities, despite the veteran's complaints of abdominal 
pain and constipation.  Consequently, the Board is of the 
opinion that a compensation and pension physical examination 
is warranted to determine the veteran's current diagnosis and 
establish whether a nexus exists between the diagnosis and 
service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination by an appropriate specialist 
to determine the nature, status and 
etiology of any current digestive 
disorder.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of 
diverticulosis with irritable bowel 
syndrome?

(b) If there is a current diagnosis of 
diverticulosis with irritable bowel 
syndrome, what is the degree of medical 
probability that such disability was 
incurred during active service?

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is a current 
diverticulosis with irritable bowel 
syndrome disability causally related to 
service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

2.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

